Citation Nr: 1128463	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-05 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the reduction in the disability rating assigned for degenerative disc disease of the cervical spine from 30 percent to 20 percent, effective December 1, 2007, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to February 1993 and from October 2001 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which reduced the disability rating for degenerative disc disease of the cervical spine from 30 percent to 20 percent, effective from December 1, 2007.


FINDING OF FACT

Improvement in the Veteran's degenerative disc disease of the cervical spine is not shown.  


CONCLUSION OF LAW

The criteria for restoration of a 30 percent evaluation for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.951(a) (2010), 4.71a, Diagnostic Code 5290 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Service connection for degenerative disc disease of the cervical spine was awarded by a December 2003 rating decision.  In October 2004, the Veteran was awarded an increased rating, to 30 percent for his degenerative disc disease of the cervical spine (effective July 10, 2003).  The 30 percent rating was reduced to 20 percent by a September 2007 rating decision.  

As an initial matter, the Board notes that because the 30 percent rating for degenerative disc disease of the cervical spine was not in effect for a period exceeding five years, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings do not apply.  See 38 C.F.R. § 3.344 (2010).

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a March 2007 letter, the Veteran was informed of the proposed reduction for degenerative disc disease of the cervical spine and of his right to submit evidence showing that such change should not be made.  Thereafter, a September 2007 rating decision reduced the award prospectively effective December 1, 2007.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

The 30 percent rating was assigned primarily based upon an October 2003 VA spine examination report.  At that examination the Veteran complained of constant neck pain, weakness, stiffness, locking, and some bilateral arm numbness and tingling.  He reported having frequent spasms and that he used a transcutaneous electrical nerve stimulation (TENS) unit for relief.  Physical examination of the spinous process and muscles showed no tenderness, swelling, or spasm.  Flexion of the cervical spine was to 45 degrees, extension to 30 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 50 degrees bilaterally.  Strength was 5/5.  With a 2 pound weight the Veteran could only move his chin to chest 2 out of 10 times due to pain in the right side of his neck.  A May 2003 cervical magnetic resonance imaging (MRI) showed multi-level degenerative disc changes at C4 to C5 and broad base disc herniation encroaching the lateral recess as well as the overall canal space.  At C5 to C6 he had a small left disc herniation and at C6 to C7 he had right broad based disc bulging.  X-rays showed mild degenerative changes along the lower cervical spine especially in the area of C6 to C7 and straightening of the normal curvature.  The examiner diagnosed degenerative joint disease of the cervical spine with narrowing at C6 to C7.
  
The Veteran was afforded another VA spine examination in October 2005.  He complained of constant pain, stiffness, decreased range of motion, and bilateral intermittent weakness and numbness of arms and digits 4 and 5.  He reported having constant pain and using a TENS unit for relief.  Physical examination revealed cervical spine tenderness at C3-4.  Flexion was to 45 degrees, extension to 45 degrees, rotation to 40 degrees bilaterally, and lateral bending to 25 degrees bilaterally.  Strength was 5/5.  The Veteran could complete 4 out of 15 cervical spine flexions against gravity.  He was unable to complete this activity due to pain.  There was no weakness, fatigue or lack of endurance.  Cervical X-rays reflected that vertebral height and alignment were normal, and that there was mild 6-7 disc space narrowing which was reportedly slightly more prominent than on the previous study.  There were anterior osteophytes present at this level as well.  The remaining disc spaces were preserved.  There was no apparent vertebral soft tissue swelling and intervertebral foramina were widely patent.  The examiner diagnosed cervical spine degenerative disc disease at C4-5, C6-7 and a small disc herniation at C5-6.  

The reduction appears to be based primarily on findings reported after a February 2007 VA spine examination.  During that examination, the Veteran complained of pain in his neck radiating to the head, as well as tingling numbness to his arms and hands.  He reported locking twice since his injury and denied swelling and redness.  He again reported constant pain, as well as sharp intermittent pain of greater severity.  He used a TENS unit for relief.  Physical examination revealed no scars, swelling or redness.  The neck was symmetrical bilaterally.  There was no tenderness to palpation or crepitus.  Flexion of the cervical spine was to 30 degrees, extension to 30 degrees, rotation to 60 degrees on the left and 58 degrees on the right, and tilt was within normal limits.  There was pain with resistance to movement.  Strength was 4/5.  The Veteran could do 15 repetitions touching his chin to his chest while lying down flat.  X-rays shows narrowing of disc space and were reportedly similar to X-rays from October 2005.  The impression given was degenerative change at C6, C7 with no further changes since 2005.

The Veteran was also afforded another VA spine examination in August 2007, before his disability rating was reduced.  At that examination he complained of pain in the neck radiating into the head.  He denied locking, swelling, and redness.  He reported constant pain and sharp intermittent pain of a greater severity.  He used a TENS unit for relief.  Physical examination revealed no scars, swelling or redness.  He was not tender to palpation and there was no crepitus to movement.  Flexion of the cervical spine was to 30 degrees, extension to 30 degrees, rotation to 60 degrees on the left and 58 degrees on the right, and lateral tilt was within normal limits.  Strength was 5/5 but there was pain to resistance to movement.  He could do 15 repetitions to 30 degrees, with no weakness, fatigue, or lack of endurance.  The radiologist reported narrowing of disc spaces at C6-C7 with no neuroforaminal encroachment.  The impression was degenerative disc disease at C6 to C7.  There were reportedly no changes in interval from February 2007 or 2005 X-ray radiologist reviews.  The examiner also diagnosed limited motion of the cervical spine.  

The diagnostic code upon which the 30 percent rating was originally assigned is no longer in affect.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The 30 percent rating was assigned based upon Diagnostic Code 5290, which provided that limitation of motion of the cervical spine warranted 10, 20, and 30 percent ratings when it was slight, moderate, and severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

For the Veteran to warrant a 30 percent rating for degenerative disc disease of the cervical spine under the new criteria, his disability would need to result in forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.  He could also be assigned a 40 percent rating with incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  There is no 30 percent rating under the current Diagnostic Code 5243.  A 30 percent rating could also be assigned with certain combinations of orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  

The Board notes that in no event shall a readjustment in the rating schedule cause a veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002); see also 38 C.F.R. § 3.951(a) (2010).

While the Veteran may not currently meet the criteria for a 30 percent rating, improvement in the disability is not shown.  Examinations actually show a decrease in flexion of the cervical spine from 2003 to 2007.  It is important to note that flexion of the cervical spine was the key factor in assigning evaluations under the diagnostic code which was used to assign the 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  This is also an important factor under the current rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine.  While the Veteran could do more chin to chest repetitions in 2007, a 2 pound weight was not used in 2007 as it had been in 2003.  One examination report also indicates that strength decreased from 5/5 to 4/5 over this time period.  The Veteran has continually reported constant pain.  The medical evidence simply does not show improvement in the disability, which is required before a disability rating can be reduced.  See 38 U.S.C.A. § 1155; see also 38 C.F.R. § 3.951(a).

In sum, the overall evidence reflects that no improvement in the Veteran's service-connected degenerative disc disease of the cervical spine has occurred.  As such, the Board finds that the restoration of the 30 percent rating for degenerative disc disease of the cervical spine is warranted. 


ORDER

The 30 percent rating for degenerative disc disease of the cervical spine is restored, effective the date of the prior reduction, December 1, 2007.  The appeal is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


